ACCEPTED
                                                                                          04-15-00127-CV
                                                                              FOURTH COURT OF APPEALS
                                                                                   SAN ANTONIO, TEXAS
                                                                                     5/27/2015 8:16:24 AM
                                                                                           KEITH HOTTLE
                                                                                                   CLERK



                                      No. 04-15-00127CV
                                                                         FILED IN
                                 IN THE COURT OF APPEALS          4th COURT OF APPEALS
                                                                   SAN ANTONIO, TEXAS
                                                                  05/27/2015 8:16:24 AM
                    FOR THE 4TH JUDICIAL DISTRICT OF             TEXASKEITH E. HOTTLE
                                                                           Clerk
                                      AT SAN ANTONIO


                            EL CABALLERO RANCH, INC.
                        AND LAREDO MARINE, L.L.C., Appellants

                                               V.

                              GRACE RIVER RANCH, LLC, Appellee


                                         Appealed from
                                   the 218th District Court of
                                     La Salle County, Texas


                           UNOPPOSED MOTION TO
                     EXTEND TIME TO FILE APPELLEE'S BRIEF


                                             MOORMAN TATE HALEY
                                              UPCHURCH & YATES, LLP

                                             By: STEVEN C. HALEY
                                                State Bar No. 08741900
                                                207 E. Main St./P.O. Box 1808
                                                Brenham, Texas 77834-1808
                                                 Telephone: (979) 836-5664
                                                 Telecopier: (979) 830-0913
                                                shaley@moormantate.com

                                             Attorney for Appellee,
                                             Grace River Ranch, LLC



{18705.43065-00384445.DOCX}
                                      No. 04-15-00127CV

                                 IN THE COURT OF APPEALS

                    FOR THE 4TH JUDICIAL DISTRICT OF TEXAS

                                      AT SAN ANTONIO


                            EL CABALLERO RANCH, INC.
                        AND LAREDO MARINE, L.L.C., Appellants

                                              V.

                              GRACE RIVER RANCH, LLC, Appellee


                                        Appealed from
                                   the 218" District Court of
                                    La Salle County, Texas


                           UNOPPOSED MOTION TO
                     EXTEND TIME TO FILE APPELLEE'S BRIEF


TO THE HONORABLE JUSTICES OF THE FOURTH COURT OF APPEALS:

        Grace River Ranch, LLC (Grace River), Appellee in this appeal and Plaintiff

below, respectfully files this, its Unopposed Motion to Extend Time to File

Appellee's Brief, and in support of same would show this Court the following:




                                               2

{18705.43065-00384445.DOCX}
                                      Statement of Facts

1.       Summary Judgment in Trial Court. This case originated in the trial court

as an action styled Grace River Ranch, LLC v. El Caballero Ranch, Inc. a/k/a El

Caballero Ranch, LLC and Laredo Marine, LLC v. County of La Salle; No. 13-04-

00108-CV, 218th District Court, La Salle County, Texas.

                              Motion to Extend Time to File Brief

2.       Deadline to File Appellees' Brief. The deadline to file Appellees' Brief is

May 29, 2015.

3.       Length of Extension Sought. An extension is sought to file Appellee's

Brief through June 29, 2015.

4.       No Previous Extension Sought by Appellee. Appellee has sought no

previous extension of Appellee's briefing deadline.

5.      Reason that Extension is Sought. This extension is sought because of the

busy trial schedule of counsel for Appellee. Counsel has two appellate briefs

which are being handled at the same time which is an unusual event. Counsel's

secretary has been out for three weeks due to a severe illness and hospitalization

which has placed things generally behind on all fronts. This extension is not

sought for delay but to allow due consideration of Appellants' Brief and a detailed

response to it.

                                               3

(18705.43065-00384445.DOCX)
         WHEREFORE, PREMISES CONSIDERED, Appellee requests an

extension of the within in which to file Appellee's Brief until June 29, 2015.

                                       Respectfull ubmitted,

                                       1V10 ORMA A HALEY
                                        UPCHURCH & YATES, LLP



                                       By:
                                              STEVEN C. HALEY
                                              State Bar No. 08741900
                                              207 East Main
                                              P.O. Box 1808
                                              Brenham, Texas 77834- :08
                                              Telephone: (979) 83. 664
                                              Telecopier: (979) 830-0913
                                              shaley@moormantate.corn

                                              MONTEZ & PATTERSON
                                              John H. Patterson, Jr.
                                              State Bar No. 24027716
                                              Thornton Plaza
                                              508 Thorton, Suite 4
                                              Cotulla, Texas 78014
                                              Telephone: (830) 483-5191
                                              Telecopier: (830) 483-5192
                                              john@montezandpatterson.com

                                       Attorneys for Appellee,
                                       GRACE RIVER RANCH, L.L.C.




                                          4

{18705.43065-00384445.DOCX)
                             CERTIFICATE OF SERVICE

       I, Steven C. Haley, do hereby certify that on the-2-1-61 day of May, 2015, I
served a true and correct copy of the foregoing Motion to Extend Time to File
Appellee's Brief to the following, deposited in a post-paid, depository under the
care and custody of the United States Postal Service, duly addressed to such party
at the address stated, by certified mail, return receipt requested, facsimile, e-mail,
and/or hand-delivery.

        Annalyn G. Smith
        Schmoyer Reinhard, LLP
        17806 I-10W, Ste. 400
        San Antonio, Texas 78257
        E-mail: asmith@ar-11p.com

        Kimberly S. Keller
        Keller Stolarczyk PLLC
        234 West Bandera Road, No. 120
        Boerne, Texas 78006
        E-mail: kim@kellsto.com

        Donato D. Ramos
        Donato D. Ramos, Jr.
        Law Offices of Donato D. Ramos
        6721 McPherson
        P.O. Box 452009
        Laredo, Texas 78045
        donatoramosjr@ddrlex.com



                                       STEVEN C. HALEY




                                          5

{18705.43065-00384445DOCX}
                              CERTIFICATE OF CONFERENCE

     I hereby certify that on May 1$,-20-1-5,   nferred with opposing counsel,
Kimberly S. Keller, who indicate 'she does not op.ose he foregoing Motion to
Extend Time to File Appellee's grief.



                                        STEVEN C. HALEY




                                          6

{18705.43065-00384445.DOCX}